Citation Nr: 1102834	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-01 054	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected left, non-dominant, subacromial 
decompression and distal clavicle resection with traumatic 
arthritis of the glenohumeral joint from December 1, 2006.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected degenerative arthritis, status post 
arthroscopy, of the left knee from December 1, 2006.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected anterior cruciate ligament reconstruction 
with chondromalacia and degenerative arthritis of the right knee 
from December 1, 2006.  

4.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected coronary artery disease (CAD), status post 
coronary bypass surgery from December 1, 2006.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected left carpal tunnel release and cubital 
tunnel release with ulnar neuropathy from December 1, 2006 
(hereinafter denominated as left carpal tunnel syndrome).  

6.  Entitlement to a compensable initial evaluation for service-
connected right carpal tunnel release from December 1, 2006 
(hereinafter denominated as right carpal tunnel syndrome).  

7.  Entitlement to a compensable initial evaluation for service-
connected arthritis of the right hand from December 1, 2006.  

8.  Entitlement to a compensable initial evaluation for service-
connected hypertension from December 1, 2006.  

9.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected gastroesophageal reflux disease (GERD), 
status post Nissen fundoplication, cholecystectomy, irritable 
bowel syndrome (IBS) and diverticulosis from December 1, 2006.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1984 to November 
2006.  The Veteran also had other periods of active duty service 
and service with reserve components dating back to June 1970.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2007 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina.  Jurisdiction currently resides with the 
VA Regional Office in St. Petersburg, Florida (the RO).  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned at the RO in September 2010.  A transcript of 
the hearing has been associated with the Veteran's VA claims 
folder.

A review of the claims files show that the Veteran, at his 
September 2010 personal hearing, offered testimony regarding a 
claim for a left leg disorder associated with harvesting a leg 
vein for heart bypass surgery.  See the VA hearing transcript at 
pages 36 and 37.  Additionally, the Board notes that the Veteran 
has submitted a private treatment record dated in December 2008 
which reflects calcified granulomas of the spleen and an enlarged 
prostate gland.  See the report of a computerized tomography (CT) 
scan dated in December 2008.  The record has also raised a claim 
for a total rating based on individual unemployability (TDIU).  
See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding (per 
curiam) (holding that claims for higher evaluations also include 
a claim for a total rating based on individual unemployability 
(TDIU) when the appellant claims he is unable to work due to a 
service connected disability).  Since these issues were neither 
developed or adjudicated by the RO or certified for appellate 
review, they are REFERRED to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue of entitlement to an initial evaluation in excess of 10 
percent for service-connected GERD, status post Nissen 
fundoplication, cholecystectomy, IBS and diverticulosis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  From December 1, 2006, the competent medical and other 
evidence of record fails to reflect that the Veteran's service-
connected left, non-dominant, subacromial decompression and 
distal clavicle resection with traumatic arthritis of the 
glenohumeral joint is productive of limitation of motion of the 
left arm to midway between the side and shoulder level or at the 
shoulder level, even taking into account repetitive motion 
testing and his complaints of pain, or nonunion of the clavicle 
or scapula with loose movement.  

2.  From December 1, 2006, the competent medical and other 
evidence of record fails to reflect that the Veteran's service-
connected degenerative arthritis, status post arthroscopy, of the 
left knee is productive of flexion limited to 45 degrees or less 
nor extension limited to 10 degrees or more, even taking into 
account repetitive motion testing and his complaints of pain.  

3.  From December 1, 2006, the competent medical and other 
evidence of record reflects that the Veteran's service-connected 
degenerative arthritis, status post arthroscopy, of the left knee 
is productive of no more than slight instability.  

4.  From December 1, 2006, the competent medical and other 
evidence of record fails to reflect that the Veteran's service-
connected anterior cruciate ligament reconstruction with 
chondromalacia and degenerative arthritis of the right knee is 
productive of at least slight instability, flexion limited to 45 
degrees or less nor extension limited to 10 degrees or more, even 
taking into account repetitive motion testing and his complaints 
of pain.  

5.  From December 1, 2006, the competent medical and other 
evidence of record fails to reflect that the Veteran's service-
connected CAD, status post coronary bypass surgery, is productive 
of a workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, or 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  

6.  From December 1, 2006, the competent medical and other 
evidence of record reflects that the Veteran's service-connected 
left carpal tunnel syndrome and cubital tunnel syndrome with 
ulnar neuropathy is productive of no more than moderate 
incomplete paralysis of the ulnar nerve.  

7.  From December 1, 2006, the competent medical and other 
evidence of record fails to reflect that the Veteran's service-
connected right carpal tunnel syndrome is productive of no more 
than mild incomplete paralysis of the median nerve.  

8.  From December 1, 2006, the competent medical and other 
evidence of record reflects that the Veteran's service-connected 
arthritis of the right hand is productive of a noncompensable 
limitation of range of motion of the right wrist and each finger 
on the right hand; there is no evidence of incapacitating 
exacerbations.  

9.  From December 1, 2006, the competent medical and other 
evidence of record reflects that the Veteran's service-connected 
hypertension has been manifested by continuous prescribed 
medication but diastolic pressure predominantly less than 100 and 
systolic pressure predominantly less than 160.  

10.  From December 1, 2006, the competent evidence of record does 
not show that the Veteran's service-connected disabilities 
decided herein are so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.


CONCLUSIONS OF LAW

1.  From December 1, 2006, the criteria are not met for an 
initial evaluation in excess of 10 percent for the Veteran's 
service-connected left, non-dominant, subacromial decompression 
and distal clavicle resection with traumatic arthritis of the 
glenohumeral joint.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5200 - 5203 (2010).

2.  From December 1, 2006, the criteria are not met for an 
initial evaluation in excess of 10 percent for the Veteran's 
service-connected degenerative arthritis, status post 
arthroscopy, of the left knee.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 
4.124a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).

3.  From December 1, 2006, the criteria are met for an initial 10 
percent evaluation for the instability of the Veteran's left 
knee.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Code 5257 (2010).

4.  From December 1, 2006, the criteria are not met for an 
initial evaluation in excess of 10 percent for the Veteran's 
service-connected anterior cruciate ligament reconstruction with 
chondromalacia and degenerative arthritis of the right knee.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2010).

5.  From December 1, 2006, the criteria are not met for an 
initial evaluation in excess of 10 percent for the Veteran's 
service-connected CAD, status post coronary bypass surgery.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. § 3.159, Part 
4, including §§ 4.1, 4.2, 4.7, Diagnostic Codes 7006 and 7017 
(2010).

6.  From December 1, 2006, the criteria for an initial 20 percent 
evaluation, but no more, for the Veteran's service-connected left 
carpal tunnel syndrome and cubital tunnel syndrome with ulnar 
neuropathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.124, 4.124a, Diagnostic Codes 8515 and 
8516 (2010).

7.  From December 1, 2006, the criteria for an initial 
compensable evaluation for the Veteran's service-connected right 
carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124, 4.124a, Diagnostic 
Code s8515 and 8516 (2010).

8.  From December 1, 2006, the criteria for an initial 10 percent 
evaluation, but no more, for the Veteran's service-connected 
arthritis of the right hand are met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.123, 
4.124, 4.124a, Diagnostic Codes 5003 and 5010 (2010).

9.  From December 1, 2006, the criteria for an initial 
compensable evaluation for service-connected hypertension are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2010); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

10.  From December 1, 2006, the criteria for referral of the 
Veteran's service-connected disabilities on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for completing 
it, and notice of information necessary to complete the claim if 
it is incomplete.  Second, under 38 U.S.C.A. § 5103(a)  (West 
2002), VA has a duty to notify the claimant of the information 
and evidence needed to substantiate and complete a claim, i.e., 
existence of a current disability; the degree of disability, and 
the effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to provide 
and what evidence VA will attempt to obtain.  Third, VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record and, in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A (West 2002). 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

The Board next notes that the Veteran is challenging the initial 
evaluations assigned following the grants of service connection.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an initial 
disability evaluation has been assigned, the service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, 
because the notice that the Veteran was provided before service 
connection was granted was legally sufficient (i.e., the May 2006 
38 U.S.C.A. § 5103(a) notice letter provided to the Veteran prior 
to the January 2007 rating decision), VA's duty to notify in this 
case has been satisfied.  

Furthermore, even if VA had a duty to provide 38 U.S.C.A. 
§ 5103(a) notice and failed to do so, the Board finds that this 
notice problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claims 
after reading the November 2008 and January 2009 VCAA notice 
letters as well as the rating decision, statement of the case and 
supplemental statement of the case.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are associated with his 
VA claims file.  Additionally, the Veteran has submitted private 
treatment records concerning medical treatment received during 
and after his active service.  

The Board notes that the Veteran has referenced various private 
treatment records which are not associated with his VA claims 
file, to include his own personal recording of his blood pressure 
readings.  See e.g., the VA hearing transcript at pages 8 - 10 
and 76 - 78.  In particular, the Veteran reported to the July 
2006 VA examiner that he underwent a stress test in September 
2005, which was performed by a private cardiologist.  However, 
the Veteran has failed to submit these documents or provide the 
appropriate releases in order for VA to request such from his 
private physicians despite being asked to do so on three prior 
occasions by the RO.  See the May 2006, November 2008 and January 
2009 VCAA letters.  Moreover, the Board observes that the Veteran 
was still on active duty at the time of the September 2005 stress 
test, and, in general, the degree of impairment resulting from a 
disability is a factual determination and generally the Board's 
primary focus in such cases is upon the current severity of the 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  As such, 
a remand to attempt to obtain these records is unnecessary.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that the 
duty to assist is not always a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence); see also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

Additionally, the Board notes that the Veteran and his wife have 
asserted that each of his service-connected disabilities on 
appeal herein have worsened since his July 2006 VA examination.  
See e.g., a statement from the Veteran's wife dated in March 2009 
and the September 2010 VA hearing transcript at pages 5, 13 - 18, 
20 - 23, 28, 31, 39 - 46, 56, 60, 68, 73, 79 and 81 - 83.  
However, there is no objective medical evidence indicating that 
there has been a material change in the severity of the Veteran's 
service-connected disabilities since he was last examined.  
38 C.F.R. § 3.327(a).  As noted above, the Veteran has been 
afforded ample notice and opportunity to submit or identify and 
release any private treatment records relating to these service-
connected disabilities; he has failed to do so.  In fact, the 
only medical evidence of record which dates after his November 
2006 separation from service relate to the Veteran's service-
connected GERD, status post Nissen fundoplication, 
cholecystectomy, IBS and diverticulosis.  As will be discussed in 
further detail below, that claim is being remanded due to the 
medical evidence reflected by those records.  

Concerning the Veteran's assertions of increased symptomatology 
associated with his service-connected disabilities on appeal 
herein, the Board notes that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006); and Charles v. Principi, 16 Vet. App. 370 
(2002).  However, the Board further observes that the claims 
decided herein are claims for increased ratings, rather than 
service connection.  Also, while the Veteran may be competent to 
report symptomatology he has experienced, his assertions that 
certain symptomatology is associated with specific service-
connected disabilities require medical knowledge which he does 
not possess.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).  The Veteran was provided a VA 
general examination in July 2006.  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The July 2006 VA examination report is 
thorough and supported by the contemporaneous medical evidence of 
record.  The July 2006 VA examiner reviewed the Veteran's entire 
VA claims file, recorded the Veteran's subjective complaints and 
the documented the objective findings.  As such, the Board 
concludes that the July 2006 VA examination is adequate for the 
purposes of this decision.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007); see also 38 C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

The Ratings Claims

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) [holding, "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings"].  In general, the 
degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  See 
Francisco and Solomon, both supra.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010).  See, e.g., DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the Veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 38 
C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2010).  Under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

1.  The Left Shoulder Disability

The Veteran's service-connected left shoulder disability is 
currently rated pursuant to 38 C.F.R. 4.71a, Diagnostic Codes 
5010 - 5203 [traumatic arthritis, clavicle or scapula, impairment 
of].  See 38 C.F.R. § 4.27 (2010) [hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  This Diagnostic Code was utilized based on an in-
service shoulder injury and surgical resection of the distal left 
clavicle.  Although the Veteran's service-connected left shoulder 
disability has been evaluated under Diagnostic Code 5203, the 
medical evidence of record fails to demonstrate dislocation or 
nonunion of the left clavicle or scapula with loose movement; the 
criteria for a 20 percent evaluation under Diagnostic Code 5203.  
This is true throughout the appeal period.  See Fenderson, supra.  

The Board has also considered rating the Veteran based on his 
limitation of motion of the left shoulder.  X-ray evidence from 
the July 2006 VA examination reflects minimal spurring around the 
humeral head, indicative of early degenerative changes.  Under 
Diagnostic Codes 5010, arthritis due to trauma substantiated by 
X-ray findings will be rated as degenerative arthritis under 
Diagnostic Code 5003.  Diagnostic Code 5003 specifies that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved, namely 
Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5010 (2010).  

Under Diagnostic Code 5201, limitation of motion to shoulder 
level or to midway between the side and shoulder level warrants a 
20 percent evaluation in the minor extremity.  Limitation of 
motion to 25 degrees from the side warrants a 30 percent 
evaluation for the minor extremity.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2010).

The July 2006 VA examination report reflects tenderness to 
palpation over the left shoulder, subacromially, and a negative 
Hawkins sign with significant "popping" of the left shoulder 
when externally rotated and abducted to 90 degrees.  Range of 
motion testing of the left arm yielded forward flexion to 180 
degrees with a pulling sensation on the left, abduction to 180 
degrees with pain at the extreme, external rotation to 70 degrees 
with pain at the extreme and internal rotation to 90 degrees 
without pain.  The VA examiner specifically noted that the 
Veteran had no additional limitation of motion upon repetitive 
testing as per DeLuca, supra.  

In light of the range of motion findings enumerated above, which 
findings are not contradicted by any other evidence of record 
(see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), and the 
symptomatology demonstrated, the Board finds that, even taking 
into account the Veteran's complaints of pain as per 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, supra, the claimant may not be availed 
by Diagnostic Codes 5201 or 5203 because the competent and other 
medical evidence of record fails to reflect dislocation or 
nonunion of the left clavicle or scapula with loose movement or 
limitation of motion of the left arm to shoulder level or to 
midway between the side and shoulder level, and an increased 
evaluation must be denied.  This is true throughout the period of 
time during which his claim has been pending and therefore 
consideration of staged ratings are not warranted.  Fenderson, 
supra.

Moreover, a higher evaluation is not warranted for the Veteran's 
left shoulder disability under either Diagnostic Codes 5200 or 
5202 because the record is negative for a diagnosis of ankylosis 
or malunion of the humerus, and in the absence of such a 
diagnosed disorder the Board will not rate his service-connected 
disability as either of these disorders.  See Butts, supra; Also 
see Johnston v. Brown, 10 Vet. App. 80 (1997) [holding that in 
the absence of ankylosis, a service-connected disability may not 
be rated based on ankylosis].  This is true throughout the period 
of time during which his claim has been pending and therefore 
consideration of staged ratings are not warranted.  Fenderson, 
supra.

2.  The Left and Right Knee Disabilities

Because the analysis of these issues consists of application of 
identical laws and regulations to congruent facts, for the sake 
of economy, the Board will discuss them together.  

Historically, the Veteran's service connected bilateral knee 
disabilities have each been rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 and 5260 
[degenerative arthritis, traumatic arthritis and limitation of 
flexion of the leg] based on noncompensable limitation of motion 
of each knee, a major joint.  38 C.F.R. § 4.71a Diagnostic Code 
5003; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  Id.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is warranted.  
However, the 10 and 20 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of motion.  
Id.

The Board notes that full range of motion of the knee consists of 
0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.

Diagnostic Code 5260 provides for limitation of flexion of the 
leg.  Where flexion is limited to 45 degrees, 10 percent is 
assigned; when flexion is limited to 30 degrees, 20 percent is 
assigned; and when flexion is limited to 15 degrees, 30 percent 
is assigned.  38 C.F.R. § 4.71a Diagnostic Code 5260.  

Diagnostic Code 5261 provides for limitation of the extension of 
the leg.  When extension is limited to 10 degrees, a 10 percent 
rating is assignable; when the limitation is to 15 degrees, 20 
percent is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 40 
percent is assigned; and when it is limited to 45 degrees, 50 
percent is assigned.  38 C.F.R. § 4.71a.

Additionally, VA General Counsel has held that separate ratings 
may be assigned in cases where a service-connected knee 
disability includes both a compensable limitation of flexion 
under Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree of 
disability is compensable under each set of criteria.  See 
VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the 
opinion was a finding that a limitation in planes of movement 
were each compensable.  Id.

As to Diagnostic Codes 5260 and 5261, the Board acknowledges that 
the record includes findings of pain in both knees.  However, the 
issue is whether the pain results in additional functional 
impairment so as to warrant a rating in excess of 10 percent for 
either knee for limitation of flexion or extension or separate 
compensable ratings for limitation of flexion and extension.

In this case, neither of the Veteran's service-connected knee 
disorders is manifested by flexion limited to 45 degrees or less 
nor extension limited to 10 degrees or more, even when taking 
into consideration repetitive motion testing and pain as per 
DeLuca, supra.  See the July 2006 VA examination report.  

In short, neither knee has limitation of flexion or extension to 
warrant assignment of a rating in excess of the current 10 
percent evaluations in effect nor assignment of separate 
compensable ratings pursuant to VAOPGCPREC 9-2004, even taking 
into account the Veteran's complaints of pain under 38 C.F.R. §§ 
4.40, 4.45 and DeLuca, supra.  The Board additionally notes that 
there are no periods of incapacitation in connection with either 
of the Veteran's knee disabilities, and as such, the criteria for 
a 20 percent evaluation are not met.  See 38 C.F.R. § 4.72a 
Diagnostic Code 5003.  This is true throughout the period of time 
during which his claim has been pending and therefore 
consideration of staged ratings are not warranted.  Fenderson, 
supra.

As noted above, the Court held in Esteban that in cases where the 
record reflects that the Veteran has multiple problems due to 
service-connected disability, it is possible for an appellant to 
have "separate and distinct manifestations" from the same injury, 
permitting separate disability ratings.  The critical element is 
that none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the other 
conditions.  Id.

In this regard, VA General Counsel has held that separate ratings 
may be assigned in cases where a service-connected knee 
disability includes both arthritis and instability provided that 
the degree of disability is compensable under each set of 
criteria.  VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 
(1997).  The basis for this opinion was that the applicable 
rating criteria "suggest that those codes apply either to 
different disabilities or to different manifestations of the same 
disability..." Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent 
subluxation or lateral instability will be rated as 10 percent 
disabling, moderate recurrent subluxation or lateral instability 
will be rated as 20 percent disabling, and severe recurrent 
subluxation or lateral instability warrants a 30 percent rating.  

The Veteran has not asserted, and the medical evidence does not 
reflect, that he suffers from instability of the right knee.  See 
the July 2006 VA examination report.  This evidence is consistent 
with the other medical evidence of record.  See Colvin, supra.  
Since there is no evidence of instability of the right knee, 
Diagnostic Code 5257 is not for application, and a separate 
evaluation for instability of the right knee is not warranted.  
This is true throughout the period of time during which his claim 
has been pending and therefore consideration of staged ratings 
are not warranted.  Fenderson, supra.

Concerning the Veteran's service-connected left knee disability, 
the competent and other medical evidence of record reflects that, 
while the Veteran exhibited no instability with varus or valgus 
stress of the left knee, he did consistently assert that he 
suffered from instability and "give away" of the left knee and 
demonstrated a slightly positive anterior drawer sign on the 
left.  See the July 2006 VA examination report.  This evidence is 
consistent with the other medical evidence of record.  See 
Colvin, supra.  Since there is evidence of instability of the 
left knee, Diagnostic Code 5257 is for application.  Moreover, 
because the July 2006 VA examiner characterized this instability 
as "slight" and this opinion is not contradicted by any other 
medical opinion of record (see Colvin, supra.), the Board finds 
that a separate 10 percent evaluation for slight instability of 
the left knee is warranted.  This is true throughout the period 
of time during which his claim has been pending and therefore 
consideration of staged ratings are not warranted.  Fenderson, 
supra.  In passing, the Board observes that there is no medical 
or other evidence of record which reflects that the Veteran's 
left knee instability is at least moderate, the criteria for a 20 
percent evaluation under Diagnostic Code 5257, at any time during 
the appellate period.  See Fenderson, supra.

In conclusion, the medical evidence of record does not reflect 
that the Veteran's service-connected knee disabilities have met 
the criteria for higher evaluations under Diagnostic Codes 5003, 
5260, 5261 for limitation of motion or that the right knee met 
the criteria for a separate compensable evaluation for 
instability under Diagnostic Code 5257 any time during the 
appellate period.  

3.  The CAD Claim

The competent medical and other evidence of record reflects that 
the Veteran was diagnosed with CAD, suffered a myocardial 
infarction, and underwent angioplasty surgery in 1995.  The 
Veteran underwent a coronary artery bypass graft of four vessels 
the following year and last underwent a catheterization in 1999.  

In this case, the Veteran's disability can be evaluated under the 
Schedule of Ratings for the Cardiovascular System, found in 38 
C.F.R. § 4.104, under either Diagnostic Code 7006 [myocardial 
infarction] or Diagnostic Code 7017 [coronary artery bypass 
grafting].  Under Diagnostic Codes 7006 and 7017, a 10 percent 
evaluation is warranted when a workload of greater than 7 
metabolic equivalents (METs) resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or continuous medication is 
required.  A 30 percent rating is assigned when a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating 
is warranted for more than one episode of acute congestive heart 
failure in the past year; or when a workload of greater than 3 
METs but not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or when there is a left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is assigned where there is chronic 
congestive heart failure; when a workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; or 
when there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

The Board notes that one MET is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, or 
syncope develops is required for rating, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the level 
of activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope may be 
used. 38 C.F.R. § 4.104, Note 2 (2010).

The July 2006 VA examination report reflects that the Veteran had 
a regular heart rate and rhythm with no murmurs, rubs, or 
gallops, and the Veteran specifically denied experiencing 
shortness of breath, syncope, dizziness or fatigue upon physical 
exertion.  

A treadmill stress test was completed at the July 2006 VA 
examination, the report of which reflects "excellent functional 
capacity."  Specifically, the treadmill stress test was 
terminated after twelve and thirty seconds of testing at stage 
five with a maximum heart rate of 154 without complaints of chest 
pain or electrocardiogram (EKG) changes noted.  The VA examiner 
noted a workload of 9 METs.  This opinion is not contradicted by 
any other evidence of record.  See Colvin, supra.  

In light of the foregoing, the Board finds that the preponderance 
of the evidence shows that the Veteran's service-connected CAD, 
status post coronary bypass surgery, does not approximate, or 
more nearly approximate, the criteria required for an increased 
evaluation under either Diagnostic Code 7006 or 7017 at any time 
during the appeal period because a workload of at least 7 METs is 
not shown.  See Fenderson, supra.  

4.  The Left and Right Carpal Tunnel Syndrome  

Because these claims involve similarly-diagnosed disabilities to 
paired extremities and the application of similar laws and 
regulations, for the sake of economy, the Board will analyze them 
together.  

The Veteran's service-connected left and right carpal tunnel 
disabilities have been evaluation at 10 percent and 
noncompensably disabling, respectively, under Diagnostic Codes 
8599 - 8515.  See 38 C.F.R. § 4.20 and 4.27 (2010) (unlisted 
disabilities requiring rating by analogy will be coded with the 
first two numbers of the schedule provisions for the most closely 
related body part and "99").  As noted elsewhere in this 
decision, the Veteran is right-handed.  

With respect to the diagnostic codes governing neurological 
impairment, the Board observes that Diagnostic Code 8515 
(relating to the median nerve) provides for a 10 percent rating 
for mild incomplete paralysis of the median nerve for the major 
and minor hand.  Moderate incomplete paralysis is congruent with 
a 30 percent rating for the major hand and a 20 percent rating 
for the minor hand.  Severe incomplete paralysis is congruent 
with a 50 percent rating for the major hand and a 40 percent 
rating for the minor hand.  Complete paralysis of the median 
nerve for the major hand, with the hand inclined to the ulnar 
side with the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, and the thumb in the plane of the hand (ape hand); 
incomplete and defective pronation of the hand with the absence 
of flexion of the index finger, feeble flexion of the middle 
finger, inability to make a fist, and index and middle fingers 
that remain extended; inability to flex the distal phalanx of the 
thumb with defective opposition and abduction of the thumb at 
right angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances is congruent with a 70 percent rating 
for the major hand and a 60 percent rating for the minor hand.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).

Since the Veteran's left carpal tunnel syndrome also involves 
impairment of the ulnar nerve, the Board notes that Diagnostic 
Code 8516 (pertaining to the ulnar nerve) provides for a 10 
percent rating for mild incomplete paralysis of the ulnar nerve 
for the minor hand.  Moderate incomplete paralysis is congruent 
with a 20 percent rating for the minor hand.  Severe incomplete 
paralysis is congruent with a 30 percent rating for the minor 
hand.  Complete paralysis of the ulnar nerve for the major hand, 
with the 'griffin claw' deformity, due to flexor contraction of 
ring and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of ring 
and little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; and flexion of wrist weakened is congruent with 
a 50 percent rating for the minor hand.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2010).

The term "incomplete paralysis" with peripheral nerve injuries 
such as this indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
described above, whether due to the varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for mild, or at most, the 
moderate degree.  See the Note under "Diseases of the Peripheral 
Nerves".  38 C.F.R. § 4.124(a).


With regard to the Veteran's right carpal tunnel syndrome, the 
record reflects that the Veteran is right handed.  However, the 
Board finds that the competent medical evidence of record fails 
to demonstrate that the Veteran's symptomatology meets the 
criteria for a compensable initial evaluation, mild incomplete 
paralysis of the right median nerve under Diagnostic Code 8515.  

Specifically, the July 2006 VA examination report reflects that 
the Veteran demonstrated a full range of motion of the right 
wrist and all fingers of the right hand without complaints of 
pain or limitation of motion upon repetitive testing.  Further, 
the Veteran demonstrated a negative Tinel sign of the right wrist 
with a 5/5 grip strength and no evidence of muscle atrophy, 
swelling, erythema or tenderness in the right hand.  The 
Veteran's upper right extremity was normal upon neurological 
testing.  The VA examiner diagnosed the Veteran with bilateral 
carpal tunnel release without significant residuals and left 
cubital tunnel release with mild persistent ulnar neuropathy.  
These opinions concerning the severity of the Veteran's 
symptomatology not contradicted by any competent medical evidence 
of record.  See Colvin, supra.  

Accordingly, since the preponderance of the competent and 
credible evidence of record fails to show that the Veteran's 
service connected right carpal tunnel syndrome is manifested by 
any adverse symptomatology except the claimant's subjective 
complaints of pain, the Board finds that his adverse 
symptomatology does not amount to at least mild incomplete 
paralysis of the right median nerve, the criteria for an initial 
compensable evaluation under Diagnostic Code 8515, and his claim 
must be denied.  This is true throughout the period of time 
during which his claim has been pending and therefore 
consideration of staged ratings are not warranted.  Fenderson, 
supra.

With regard to the Veteran's service-connected left carpel tunnel 
syndrome and left cubital tunnel syndrome, the Board finds that 
the medical evidence of record most closely reflects moderate 
incomplete paralysis of the ulnar nerve of a minor extremity at 
all times during the appellate period; the criteria for a 20 
percent initial evaluation under Diagnostic Code 8516.  See 
Fenderson, supra.  

Specifically, neurological testing of the Veteran's left upper 
extremity at the July 2006 VA examination reflected decreased 
discrimination between sharpness and dullness along the ulnar 
aspect of the left forearm and the dorsum of the left hand along 
the ulnar aspect.  The VA examiner diagnosed the Veteran with 
bilateral carpal tunnel release without significant residuals and 
left cubital tunnel release with mild persistent ulnar 
neuropathy.  These opinions concerning the Veteran's severity of 
the Veteran's symptomatology not contradicted by any competent 
medical evidence of record.  See Colvin, supra.  

The Board finds that the adverse neurological symptomatology 
reported by the July 2006 VA examiner most closely approximates 
moderate incomplete paralysis of the left ulnar nerve, the 
criteria for an initial 20 percent evaluation under Diagnostic 
Code 8516, and the appeal is granted to that extent.  This is 
true throughout the period of time during which his claim has 
been pending and therefore consideration of staged ratings are 
not warranted.  Fenderson, supra.

In passing, the Board notes that there is no evidence in the 
Veteran's VA claims file which reflect symptomatology associated 
with this the left upper extremity which more closely 
approximates a severe disability under the meaning of Diagnostic 
Code 8516.  In this regard, the Board notes that despite the 
adverse neurological symptomatology reported by the July 2006 VA 
examiner, the same examiner also reported that the Veteran 
demonstrated a full range of motion of the left wrist and all 
fingers of the left hand without complaints of pain or limitation 
of motion upon repetitive testing.  Further, the Veteran 
demonstrated a negative Tinel sign of the left wrist with a 5/5 
grip strength and no evidence of muscle atrophy, swelling, 
erythema or tenderness in the left hand.  As such, a higher 
evaluation is not warranted.  This is true throughout the 
pendency of the appeal.  See Fenderson, supra.  

5.  Arthritis of the Right Hand  

The Veteran's service-connected arthritis of the right hand is 
currently evaluated as noncompensably disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299 - 5216.  As with the Veteran's 
service-connected carpal tunnel syndrome claims, unlisted 
disabilities requiring rating by analogy will be coded with the 
first two numbers of the schedule provisions for the most closely 
related body part and "99".  See 38 C.F.R. § 4.20 and 4.27 
(2010).  As noted above, the Veteran is right-handed.  

The only medical evidence of record with respect to this issue is 
contained in the July 2006 VA examination report.  At that time, 
the VA examiner noted that the Veteran demonstrated a full range 
of motion of his right wrist and hand, to include all fingers, 
without complaints of pain or limitation of motion upon 
repetitive testing as per DeLuca.  Further, the Veteran 
demonstrated a negative Tinel sign of the right wrist with a 5/5 
grip strength and no evidence of hypothenar or thenar muscle 
atrophy, swelling, erythema or tenderness.  A magnetic resonance 
imaging evaluation (MRI) during the Veteran's service reflected 
early osteoarthritis in the right hand.  See an MRI study dated 
in June 1999.  

Given the state of the medical evidence of record, recounted 
above, the Board finds that Diagnostic Code 5216 [unfavorable 
ankylosis of five digits of one hand] is not the most congruent 
Diagnostic Code for application.  Rather, since the June 1999 MRI 
evaluation reflected osteoarthritis, the Board finds that 
Diagnostic Codes 5003 and 5010 [degenerative arthritis, traumatic 
arthritis] are best applied.  See Butts, supra.  

As noted above, under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When, as here, there is an 
absence of limitation of motion of the affected joint(s), X-ray 
evidence of arthritis involving two or more major joints or two 
or more minor joint groups, will warrant a rating of 10 percent; 
in the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 percent 
rating.  See 38 C.F.R. § 4.71a, DC 5010, Note 1.  

In light of the medical evidence of record reflecting 
osteoarthritis resulting in no limitation of motion of the 
Veteran's right hand, the Board concludes that the Veteran's 
symptomatology most closely approximates the criteria for a 10 
percent evaluation under the provisions of Diagnostic Code 5003, 
set forth above, for the entire period under consideration.  See 
Fenderson, supra.  The Board has considered an even higher 
evaluation under these provisions, but in the absence of evidence 
of incapacitating exacerbations, such cannot be assigned.  

6.  Hypertension  

The Veteran's service-connected hypertension is currently 
evaluated as noncompensable (zero percent) disabling under 38 
C.F.R. § 4.104, Diagnostic Code 7101 [hypertension].  

As per Diagnostic Code 7101, a 10 percent evaluation is warranted 
when diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an individual 
with a history of diastolic pressure predominantly 100 or more 
who requires continuous medication for control.  A 20 percent 
evaluation is warranted when diastolic pressure is predominantly 
110 or more, or; systolic pressure is predominantly 200 or more.  
A 40 percent evaluation is warranted when diastolic pressure 
predominantly 120 or more.  A 60 percent evaluation is warranted 
when diastolic pressure predominantly 130 or more.  See 38 C.F.R. 
§ 4.104 (2010).  These criteria are disjunctive.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to be 
assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use 
of the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].

With the above criteria in mind, the Board notes the Veteran's 
testimony that he is prescribed blood pressure medication, and 
the prescription has been changed several times in an effort to 
control his hypertension.  See the VA hearing transcript at pages 
74 - 77 and 81 - 83.  However, the Veteran has never demonstrated 
a diastolic pressure reading at 100 or more, with or without 
continuous medication, or systolic pressure of 160 or more since 
his separation from service in November 2006.  

Specifically, the only post-service medical evidence concerning 
the Veteran's hypertension claim is contained in the July 2006 VA 
examination report, which reflects readings of 132/75, 135/77 and 
130/77.  There is no evidence of a single isolated systolic 
pressure reading in excess of 160 can hardly be considered 
"predominant" in light of the nearly five-year pendency of this 
claim.  The Veteran testified that he keeps a personal journal of 
his daily blood pressure readings.  See the VA hearing transcript 
at pages 76 - 77.  While, as noted above, the Veteran has not 
submitted these personal records, he did testify that his blood 
pressures readings are "usually" below 140/80.  

In conclusion, the competent and other medical evidence of record 
fails to reflect that the Veteran's service-connected 
hypertension meets the criteria for a higher evaluation.  
Specifically, the record does not reflect diastolic pressure 
predominantly 100 or more, systolic pressure of 160 or more, or 
minimum evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  As such, there is no basis for awarding 
the Veteran a compensable evaluation for his hypertension at any 
time under consideration.  See Fenderson, supra.  

Extraschedular Considerations

The Board has also considered extraschedular evaluations.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) (2010) is a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Initially, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disabilities with the established criteria found in the 
rating schedule for each disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
each service-connected disability are inadequate is required for 
extraschedular consideration referral).

The Board notes that the Veteran and his representative assert 
that the schedular criteria are inadequate for evaluating the 
Veteran's service-connected disabilities decided herein.  The 
Board disagrees.  As fully detailed above, higher disability 
ratings are available where specific criteria are met.  The 
Veteran does not meet the schedular criteria for these higher 
disability ratings.  It does not appear that the Veteran has 
"exceptional or unusual" disabilities; he merely disagrees with 
the assigned evaluations for his levels of impairment.  In other 
words, he does not have any symptoms from his service-connected 
disabilities that are unusual or are different from those 
contemplated by the schedular criteria.  The available schedular 
evaluations for the service-connected disabilities decided herein 
are adequate.  This is especially true in light of the fact that 
the evidence does not reflect that any of the Veteran's service-
connected disabilities decided herein acting alone caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or required frequent 
periods of hospitalization such that the application of the 
regular schedular standards is rendered impracticable.  Referral 
for extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.

Conclusion

As to the Veteran, his wife, and his representative's written 
statements to VA as well as the personal hearing testimony, while 
the Veteran is competent and credible to report on what he can 
see and feel and his wife and representative are competent and 
credible to report on what they can see, the Board finds more 
competent and credible the opinions provided by the medical 
expert at the VA examination as to the severity of his service 
connected disabilities than these lay claims.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra; Also see 
Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the 
probative value of medical statements, the Board looks at factors 
such as the individual knowledge and skill in analyzing the 
medical data). 

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
because the preponderance of the evidence is against the 
Veteran's claims for higher evaluations, except as outlined 
above, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial evaluation in excess of 10 percent for service-
connected left, non-dominant, subacromial decompression and 
distal clavicle resection with traumatic arthritis of the 
glenohumeral joint is denied at all times from December 1, 2010.

An initial evaluation in excess of 10 percent for service-
connected degenerative arthritis, status post arthroscopy, of the 
left knee is denied at all times from December 1, 2010.  

An initial 10 percent evaluation for instability of the left knee 
associated with the Veteran's service-connected degenerative 
arthritis, status post arthroscopy, of the left knee is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits, at all times from December 1, 2010.  

An initial evaluation in excess of 10 percent for service-
connected anterior cruciate ligament reconstruction with 
chondromalacia and degenerative arthritis of the right knee is 
denied at all times from December 1, 2010.  

An initial evaluation in excess of 10 percent for service-
connected CAD, status post coronary bypass surgery, is denied at 
all times from December 1, 2010.

An initial 20 percent evaluation for service-connected left 
carpal tunnel syndrome and cubital tunnel syndrome with ulnar 
neuropathy is granted, subject to the laws and regulations 
controlling the award of monetary benefits, at all times from 
December 1, 2010.  

An initial compensable evaluation for service-connected right 
carpal tunnel syndrome is denied at all times from December 1, 
2010.  

An initial 10 percent evaluation for service-connected arthritis 
of the right hand is granted, subject to the laws and regulations 
controlling the award of monetary benefits, at all times from 
December 1, 2010.  

An initial compensable evaluation for service-connected 
hypertension is denied at all times from December 1, 2010.  


REMAND

As to the Veteran's claim for a higher initial evaluation for his 
service-connected GERD, status post fundoplication, with IBS and 
diverticulosis, the Veteran testified at the September 2010 VA 
hearing that this disability had worsened since the VA 
examination in July 2006.  See the VA hearing transcript at pages 
46 - 55.  

Crucially, the Veteran submitted private treatment records dated 
in December 2008 and January 2009, detailing the present severity 
of his gastrointestinal symptomatology which appears to have 
increased in serverity since his 2006 VA examination.  In light 
of this medical evidence reflecting increased symptomatology 
associated with this service-connected disability, the Board 
finds that a remand for VA to schedule the Veteran for an 
examination for the purpose of assessing the level of disability 
is required.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
[holding that the duty to conduct a contemporaneous examination 
is triggered when the evidence indicates there has been a 
material change in disability or that the current rating may be 
incorrect]; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see 
also VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) [a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination].

The Veteran is hereby notified that it his responsibility to 
report for the examination, and to cooperate in the development 
of the case, and that the consequences of failure to report for a 
VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

Given the Veteran's claims regarding receiveing ongoing treatment 
for this disability, while the appeal is in remand status the 
agency of original jurisdiction should also obtain and associate 
with the claims files his contemporaneous treatment records.  See 
38 U.S.C.A. § 5103A(d); Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992) [holding that when reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the veteran to attempt to obtain them].  

Accordingly, this issue is REMANDED to the AMC/RO for the 
following actions:  

1.  The AMC/RO should contact the Veteran 
and request that he identify any private or 
VA treatment records concerning the claim 
remanded herein.  

For any private treatment records 
identified by the Veteran, the AMC/RO 
should request the he either submit 
such, or complete a release so that VA 
may request the records.  

For any VA records identified by the 
Veteran, the AMC/RO should obtain such 
and associate them with the Veteran's 
VA claims file.  

2.  After undertaking the above development 
to the extent possible, the Veteran should 
be afforded a VA examination to ascertain 
the current severity and manifestations of 
his service-connected GERD, status post 
Nissen fundoplication, cholecystectomy, IBS 
and diverticulosis.  The Veteran's complete 
VA claims file must be made available for 
review by the VA examiner.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service-connected 
disability.  The examiner should report all 
signs and symptoms necessary for rating the 
Veteran's disability under the rating 
criteria.

Specifically, the examiner should 
state whether the Veteran has 
recurrent epigastric distress; 
dysphagia; pyrosis; regurgitation; 
substernal, arm, or shoulder pain; 
vomiting; material weight loss; 
hematemesis; melena; or, anemia.  He 
or she should also comment as to 
whether the Veteran has considerable 
or severe impairment of health.  

Additionally, the VA examiner should 
state whether the Veteran's associated 
cholecystectomy, IBS and/or 
diverticulosis are manifestations of 
the Veteran's GERD, or whether they 
are each separate and distinct 
disabilities.  

IF the examiner opines that any of the 
Veteran's complications of GERD (IBS, 
cholecystectomy and/or diverticulosis) are, 
in fact, separate disabilities, he or she 
should attempt, to the extent practicable, 
differentiate between the symptomatology 
associated with each separately-diagnosed 
disability.  

3.  After undertaking the above 
development, the Veteran should be provided 
updated 38 U.S.C.A. § 5103(a) (West 2002) 
notice in accordance with the Court's 
holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), 38 U.S.C.A. §§ 5100, 5103, 
5103A (West 2002), and 38 C.F.R. § 3.159 
(2010).

4.  Upon completion of the foregoing, the 
AMC/RO should readjudicate the Veteran's 
claim based on a review of the entire 
evidentiary record.  If any of the benefits 
sought on appeal remain denied, the AMC/RO 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


